2013 UT App 17
_________________________________________________________

              THE UTAH COURT OF APPEALS


                       CAGIE FEATHERSON,

                     Petitioner and Appellant,

                                v.

            UTAH BOARD OF PARDONS & PAROLE AND
                      CLARK HARMS,

                    Respondents and Appellees.

                      Per Curiam Decision
                         No. 20111110‐CA
                      Filed January 25, 2013

              Third District, Salt Lake Department
                The Honorable Kate A. Toomey
                         No. 110909848

               Cagie Featherson, Appellant Pro Se
  John E. Swallow and Nancy L. Kemp, Attorneys for Appellee

        Before JUDGES ORME, THORNE, and CHRISTIANSEN.


PER CURIAM:

¶1     Cagie Featherson appeals the denial of his petition for
extraordinary relief, which sought to challenge the decision of the
Utah Board of Pardons and Parole denying him parole. This matter
is before the court on the Board’s motion to dismiss based upon
mootness. After receiving the motion, Featherson dismissed his
counsel and filed a pro se response to the motion.

¶2    Featherson asserted in his opening brief that he was denied
due process because the Board relied on an outdated risk assess‐
ment when making its decision. Specifically, a newer risk assess‐
            Featherson v. Utah Board of Pardons & Parole


ment had been prepared that placed Featherson in a slightly
decreased risk category. Accordingly, he requested that this court
direct the Board “to conduct a new parole hearing based upon all
accurate and current information available.” In response, the Board
conducted a special attention hearing on September 18, 2012, in
order to reconsider the case in light of the more recent assessment.
At the hearing, the Board “considered all historic and current
material, including memorandum and other submissions by Mr.
Featherson’s current counsel, as well as all reports from Prison staff
and . . . Sex Offender Treatment personnel.” After considering this
new information, the Board issued a new decision determining that
Featherson “shall remain incarcerated until the maximum period
of his sentence has been reached, in this case, for the remainder of
his life.”

¶3      “An issue on appeal is considered moot when the requested
judicial relief cannot affect the rights of the litigants. When an issue
is moot, judicial policy dictates against our rendering an advisory
opinion.” State v. Sims, 881 P.2d 840, 841 (Utah 1998) (citation and
internal quotation marks omitted). In his brief Featherson re‐
quested a new hearing based on the new risk assessment. He has
received this hearing. Therefore, because the Board has already
provided Featherson with the relief he sought in this court, this
court can no longer issue judicial relief that can affect the rights of
the litigants with respect to the issue of a new hearing.

¶4      Featherson also alleges that the Board exceeded its authority
by determining that Featherson “shall remain incarcerated until the
maximum period of his sentence has been reached, in this case, for
the remainder of his life.” He complains this is tantamount to
sentencing Featherson to life in prison without the possibility of
parole. However, this court recently resolved this exact issue. See
Kelly v. Board of Pardons, 2012 UT App 279, 288 P.3d 39 (per curiam).
In Kelly, we determined that because the Board “merely exercises
its constitutional authority to commute or terminate an indetermi‐
nate sentence that, but for the Board’s discretion, would run until
the maximum period is reached,” the Board’s decision to allow a




20111110‐CA                        2                  2013 UT App 17
            Featherson v. Utah Board of Pardons & Parole


sentence of life to run to its conclusion is within the discretion of
the Board. Id. ¶ 4. Thus, the Board did not abuse its discretion in
determining that it would not shorten the maximum term of
Featherson’s sentence.

¶5     Dismissed as moot, in part, and affirmed, in part.

                      ____________________




20111110‐CA                      3                 2013 UT App 17